DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2, 9, 11, and 14 are cancelled. 
Claims 1, 3-8, 10, 12-13 and 15-23 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/09/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-8, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP 2009279980, EPO Machine Translation, hereinafter Mori) in views of Prommersberger et al (US PUB 20170142508, hereinafter Prommers) and Fathollahi (US PUB 20170251305, hereinafter Fathollahi).
Regarding claim 1, Mori discloses a system (see at least the title and the abstract), comprising: a speaker (e.g. audio device 23) configured to dock mechanically to a docking station in an area of a vehicle (e.g. a vehicle 10), and a controller (e.g. control unit 54) with computer-readable instructions stored on non-transitory memory thereof that when executed enable the controller to activate one or more portions of a cooling system (e.g. a cooling device 25) of the vehicle corresponding to the area of the vehicle in response to a temperature of the speaker exceeding a threshold temperature, the one or more portions of the cooling system being operable to cool an interior of a cabin of the vehicle (e.g. a portion relating to the audio device 23 is activated to only cool the audio device when its temperature Tb as detected by a temperature sensor 63 is equal to or higher than a predetermined reference temperature T2; cooled air from an heat exchanger 51 is supplied via an air inlet 24A into the housing 23A to effectively cool the audio device 23 inside the vehicle cabin), (see Mori, [0009]-[0013] and [0016]-[0017], figures 1-3).
Mori does not explicitly disclose a docking station that mechanically dock the speaker, and  wherein the speaker further comprises a removable battery.
However, Prommers in the same field of endeavor teaches that it is well known in the art to provide a vehicle system with a docking station (e.g. at a docking station 108) to mechanically dock a speaker (e.g. a plurality of speakers 108, 110 and 114), and wherein the speaker comprises a battery (e.g. a battery 142) as set forth in [0008], [0026], [0028], also figures 1-3. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a docking station for mechanically dock the speaker having a battery as taught by Prommers in the teachings of Muri in order to derive the many benefits of a docking station for speaker, including the ability to effectively hold the speaker and to also charge the same via the docking station, and thereby further improve the power efficiency of the speaker in the vehicle.
In addition, the combination of Mori and Prommers further fails to explicitly disclose that the battery of the speaker is detachable.
However, Fathollahi in the same field of endeavor teaches that it is well known in the art to provide a speaker in a vehicle with a battery, wherein the battery is detachable as demonstrated in [0011], [0049] and [0058], also figures 7-8. Therefore it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a detachable battery as taught by Fathollahi in the teachings of Mori in view of Prommers in order to achieve the ability to charge the speaker battery outside of the vehicles power, and thereby prolonging the speaker use between recharging, and further improve the power efficiency of the speaker.   
Regarding claim 3, Mori as modified by Prommers and Fathollahi discloses the system of claim 1, wherein the speaker further comprises an electronics package (e.g. a system controller, including processor 182 and memory 181) separate from the removable battery (see Fathollahi, [0049] and figure 8).

Regarding claim 4, Mori as modified by Prommers and Fathollahi discloses the system of claim 1, wherein the docking station further comprises an electrical connector (e.g. electrical connector 134) to electrically couple a speaker connector (e.g. speaker connector 136) of the speaker to a vehicle battery (e.g. vehicle battery 138) of the vehicle, wherein the vehicle battery is different than the removable battery (see Prommers, [0031] and figure 3).

Regarding claim 5, Mori as modified by Prommers and Fathollahi discloses the system of claim 1, wherein the speaker is configured to dock (e.g. at the docking station 108) when the removable battery is removed from or coupled to the speaker (see Prommers, [0031] and figure 3).

Regarding claim 6, Mori as modified by Prommers and Fathollahi discloses the system of claim 1, wherein the speaker is one of a subwoofer, a mid- range speaker, or a tweeter (see Prommers, [0029]-[0030], figures 2-3).

Regarding claim 7, Mori as modified by Prommers and Fathollahi discloses the system of claim 1, wherein the speaker is configured to play audio when undocked from the docking station when the removable battery is coupled to the speaker (e.g. when the speaker is disconnected from the docking station 108 and operates as a portable speaker), (see Prommers, [0040], figures 5-6).
Regarding claim 8, Mori as modified by Prommers and Fathollahi discloses the system of claim 1, wherein the area of the vehicle is selected from one of a passenger door, an instrument panel, a dashboard (e.g. dashboard 118), a trunk, a head rest, and an arm rest (see Prommers, [0029], figures 1-2).

Regarding claim 21, Mori as modified by Prommers and Fathollahi discloses the system of claim 1, wherein the docking station is located at a dashboard (e.g. dashboard 118) of the vehicle (see Prommers, [0029] and figures 1-2).

Regarding claim 23, Mori as modified by Prommers and Fathollahi discloses the system of claim 1, wherein the docking station (docking station 108) includes a recess (e.g. a recess 124) formed into a panel of the vehicle (see Prommers, figure 2), wherein the panel is offset at an angle (e.g. slightly sloped) from a vertical axis to bias a center of mass of the speaker toward the panel (see Prommers, [0029] and figures 1-2).

Claim(s) 10, 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prommersberger et al (US PUB 20170142508) in views of Fathollahi (US PUB 20170251305) and Mori (JP 2009279980).
Regarding claim 10, Prommers discloses a vehicle (e.g. a vehicle 102), (see at least the abstract and figure 1), comprising: a plurality of docking stations arranged in different areas of the vehicle (e.g. docking station 108 in the front dashboard and an integrated docking station for subwoofer assembly 114 at the storage compartment 106), (see [0026], [0028] and [figure 1), wherein each docking station of the plurality of docking stations is configured to receive a portable speaker (e.g. portable speakers 110 and 114) operable when docked to a docking station and when not docked to the docking station (such as when disconnected), wherein the portable speaker comprises a battery (e.g. a battery 142), (see Prommers, [0031], [0037], and [0040]-[0041], figures 1-6).
Prommers does not explicitly disclose that the battery is removable.
However, Fathollahi in the same field of endeavor teaches that it is well known in the art to provide a speaker in a vehicle with a battery (e.g. a battery 185), wherein the battery is removable as demonstrated in [0011], [0049] and [0058], also figures 7-8. Therefore it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a removable battery as taught by Fathollahi in the teachings of Prommers in order to achieve the ability to charge the speaker battery outside of the vehicles power, and thereby prolonging the speaker use between recharging, and further improve the power efficiency of the speaker.
More so, the combination of Prommers and Fathollahi further teaches: wherein the removable battery includes an electronics package (e.g. a charging dock), and wherein the electronics package comprises a cable docking port (e.g. electric port 183), (see Fathollahi, [0058], figures 7-8).
In addition, the combination of Prommers and Fathollahi further teaches a controller (e.g. a controller 156) with computer-readable instructions stored on non-transitory memory thereof (see Prommers, [0033] and figure 4), but fails to explicitly disclose: that when executed enable the controller to activate one or more portions of a cooling system of the vehicle corresponding to one or more of the plurality of different areas of the vehicle at which a temperature of a speaker in each area exceeds a threshold temperature.
However, Mori in the same field of endeavor teaches a vehicle (e.g. a vehicle 10), (see at least the title and the abstract), comprising: a controller (e.g. a control unit 54) with computer-readable instructions stored on non-transitory memory thereof that when executed enable the controller to activate one or more portions of a cooling system (e.g. a cooling device 25) of the vehicle corresponding to one or more of the plurality of different areas of the vehicle at which a temperature of a speaker (e.g. a temperature of an audio device 23) in each area exceeds a threshold temperature (e.g. a portion relating to the audio device 23 is activated to only cool the audio device when its temperature Tb as detected by a temperature sensor 63 is equal to or higher than a predetermined reference temperature T2; cooled air from an heat exchanger 51 is supplied via an air inlet 24A into the housing 23A to effectively cool the audio device 23 inside the vehicle cabin), (see Mori, [0009]-[0013] and [0016]-[0017], figures 1-3).
Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a controller for controlling the temperature of the vehicle speaker(s) when the temperature rises above a suitable level as taught by Mori in the teachings of Prommers in view of Fathollahi so as to prevent heat induced damages to the speaker and other sensitive electronic components within the vehicle, and thereby improve the overall efficiency of the vehicle audio system. 

Regarding claim 12, Prommers as modified by Fathollahi and Mori discloses the vehicle of claim 10, wherein all speakers of the vehicle are configured to be portable (see Prommers, figures 5-7).

Regarding claim 13, Prommers as modified by Fathollahi and Mori discloses the vehicle of claim 10, wherein each of the plurality of different areas include a passenger door, an instrument panel, a dashboard (e.g. dashboard 118), a trunk, a head rest, and an arm rest (see Prommers, [0029], figures 1-2).

Regarding claim 15, Prommers as modified by Fathollahi and Mori discloses the vehicle of claim 10, wherein the temperature of each speaker temperature is estimated based on one or more of a speaker location, a cabin temperature, and an ambient weather (e.g. the positioning of the temperature sensor 63 of the audio device 23 is location specific), (see Mori, [0010] and figure 2).

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP 2009279980) in view of Prommersberger et al (US PUB 20170142508).
Regarding claim 16, Mori discloses a method (e.g. for cooling on-vehicle equipment),(see at least the title and the abstract) comprising: intrusively activating one or more vents (e.g. an air inlet 24A) of a cooling system (e.g. cooling system 25) of a vehicle (e.g. a vehicle 10) to provide zonal cooling to one or more portable speakers (e.g. audio device 23) of a plurality of portable speakers docked in the vehicle in response a speaker temperature (e.g. as detected via a temperature sensor 63) of each of the one or more portable speakers exceeding a threshold temperature (e.g. a predetermined reference temperature T2 of the audio device 23), without activating one or more other zones of the cooling system of the vehicle (e.g. portion relating to the audio device 23 is activated to only cool the audio device when its temperature Tb as detected by a temperature sensor 63 is equal to or higher than a predetermined reference temperature T2; cooled air from an heat exchanger 51 is supplied via an air inlet 24A into the housing 23A to effectively cool the audio device 23 inside), (see Mori, [0009]-[0013] and [0016]-[0017], figures 1-3).
Mori does not explicitly that the audio device 23 comprises a plurality of portable speakers docked inside the vehicle 10. 
However, Prommers in the same field of endeavor teaches that it is well known in the art to provide a vehicle (e.g. a vehicle 102) with an audio system comprising a plurality of portable speakers (e.g. a plurality of speakers 108, 110 and 114) docked (e.g. at a docking station 108) in the vehicle as demonstrated in [0008], [0026], [0028], also figures 1-3. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a plurality of speakers docked at a docking station in the vehicle as taught by Prommers in the teachings of Muri in order to achieve the ability to generate a full-range high-end audio output from the multiple speakers and effectively distribute the audio to different parts of the vehicle’s compartment, thereby further enhancing the listening experience of the vehicle occupants. 

Regarding claim 17, Mori as modified by Prommers discloses the method of claim 16, wherein the speaker temperature of each of the one or more portable speakers is estimated based on one or more of a speaker location, a cabin temperature, and an ambient weather (e.g. the positioning of the temperature sensor 63 of the audio device 23 is location specific), (see Mori, [0010] and figure 2).

Regarding claim 18, Mori as modified by Prommers discloses the method of claim 16, wherein the vehicle is off (e.g. the speaker can operate on its own regardless of whether the vehicle is on or off), (see Prommers, [0011]).

Regarding claim 19, Mori as modified by Prommers discloses the method of claim 16, further comprising determining a speaker location, wherein the speaker location is determined in response to feedback from Bluetooth, feedback from a connection between a portable speaker and a docking station, or a position sensor (see Prommers, [0004], and figure 1).

Regarding claim 20, Mori as modified by Prommers discloses the method of claim 16, wherein the speaker is one of a subwoofer, a mid-range speaker, or a tweeter (see Prommers, [0029]-[0030], figures 2-3).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prommers in views of Fathollahi and Mori as applied to claim 1 above, and further in view of Mezzomo et al (US PUB 20170105069, hereinafter Mezzomo).
Regarding claim 22, Prommers as modified by Fathollahi and Mori discloses the system of claim 1, but fails to explicitly disclose wherein the speaker and the docking station each include features for locking the speaker to the docking station.
However, Mezzomo in the same field of endeavor teaches that it is well known in the art to provide a speaker and a corresponding docking station with a respective locking features for locking the speaker to the docking station as set forth in [0047] and figures 11-12. Therefore, it would have been obvious to any person having an ordinary skill in the art to incorporate a locking feature in each of the speaker and a docking station as taught by Mezzomo in the teachings of Prommers in views of Fathollahi and Mori in order to prevent unintentional or accidental dislodgement of the speaker from the docking station, and thereby further improving the interconnection integrity of the two units.

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYESOLA C OJO/Primary Examiner, Art Unit 2654.